     Case 2:19-cv-02167-WBS-CKD Document 38 Filed 09/14/20 Page 1 of 3

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   COLFAXNET, LLC,                          No. 2:19-cv-2167 WBS-CKD
13                 Plaintiff,

14         v.                                 ORDER RE: PLAINTIFF’S MOTION
                                              FOR SUMMARY JUDGMENT
15   CITY OF COLFAX,

16                 Defendant.

17

18                                 ----oo0oo----

19              Plaintiff ColfaxNet, LLC (“Plaintiff”), brought this

20   action against Defendant City of Colfax (“Defendant”) alleging

21   violations of the Federal Telecommunications Act (“FTA”), 47

22   U.S.C. § 332(c)(7)(B) and 47 U.S.C. § 1455, and its implementing

23   regulations codified at 47 C.F.R. § 1600.        Plaintiff alleges in

24   its operative complaint that the defendant: (i) did not act on

25   plaintiff’s request to modify an existing wireless communication

26   facility within a reasonable period of time, (ii) failed to draft

27   a written denial of the plaintiff’s request supported by a

28   written record, (iii) improperly considered radio frequency
                                          1
     Case 2:19-cv-02167-WBS-CKD Document 38 Filed 09/14/20 Page 2 of 3

1    emissions in issuing the denial of plaintiff’s request, (iv)

2    unlawfully prohibited plaintiff from providing service, and (v)

3    unlawfully denied plaintiff’s eligible facilities request.          (See

4    generally Compl. (Docket No. 1).)

5                 Plaintiff seeks declaratory and injunctive relief in

6    the form of a court order stating that the defendant violated the

7    FCA and mandating that the defendant issue the requisite permits

8    for plaintiff to proceed with the placement, construction, and/or

9    modification of the ColfaxNet wireless service facilities

10   proposed in the applications.      (See generally Compl. (Docket No.

11   1).)

12                On August 3, 2020, plaintiff filed a Motion for Summary

13   Judgment.1    (“MSJ”) (Docket No. 22.)     On August 25, 2020,

14   defendant filed its opposition to Plaintiff’s motion, in which

15   defendant requested, inter alia, that the court defer deciding

16   plaintiff’s motion for summary judgment until plaintiff complies

17   with its court-ordered discovery obligations.         (Docket No. 28.)

18                Federal Rule of Civil Procedure 56(d)(1) provides that

19   if a nonmovant shows by affidavit or declaration that, for

20   specified reasons, it cannot present facts essential to justify
21   its opposition, the court may “defer considering the motion or

22   deny it.”     Fed. R. Civ. P. 56(d)(1).     The Supreme Court has

23   recognized that this rule prevents parties from being

24   “railroaded” by premature motions if the nonmoving party has not

25   had an opportunity to make full discovery.        See Celotex Corp. v.

26          1  Plaintiff ColfaxNet has not moved for summary judgment
27   on two counts in their complaint (denial not based on substantial
     evidence and effective prohibition of wireless service.) (See
28   Pl.’s Reply at 2) (Docket No.30).)
                                     2
     Case 2:19-cv-02167-WBS-CKD Document 38 Filed 09/14/20 Page 3 of 3

1    Catrett, 477 U.S. 317, 326 (1986).

2                Pursuant to the discussion with the parties at the

3    hearings held on September 8 and 14, 2020, the court will grant

4    defendant’s request to defer consideration of the summary

5    judgment motion in order to allow defendant to conduct limited

6    discovery to respond to plaintiff’s motion for summary judgment.

7    Accordingly, the court ORDERS as follows:

8                1.   On or before September 29, 2020, plaintiff shall

9    respond to defendant’s Interrogatories Nos. 2, 4, 7, 13, and 14

10   and defendant’s Request for Admission No. 5.         Plaintiff shall

11   also produce the principals of ColfaxNet LLC, Corey and Lynele

12   Juchau, for their respective depositions, which shall be

13   completed by September 29, 2020.         The depositions shall each be

14   completed within four hours, without subject matter limitation,

15   and with the understanding that the time consumed by objections

16   of counsel and any discussion of objections will not count

17   against the four-hour time limitation.

18               2.   Defendant shall have until October 13, 2020 to

19   file its amended Opposition to Plaintiff’s Motion for Summary

20   Judgment.
21               3.   Plaintiff shall have until October 20, 2020 to

22   submit its amended Reply Brief in Support of Plaintiff’s Motion

23   for Summary Judgment.

24               4.   The hearing on the Motion for Summary Judgment

25   will be held at 1:30 PM on November 2, 2020.

26               IT IS SO ORDERED.
27   Dated:   September 14, 2020

28
                                          3
